   Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 1 of 12 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 ADAM FRANCHI, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                          Plaintiff,                 )   Case No. ______________
                                                     )
           v.                                        )   JURY TRIAL DEMANDED
                                                     )
 SPRING BANK PHARMACEUTICALS,                        )   CLASS ACTION
 INC., DAVID ARKOWITZ, TODD BRADY,                   )
 TIMOTHY CLACKSON, MARTIN                            )
 DRISCOLL, KURT M. EICHLER, PAMELA                   )
 KLEIN, SCOTT SMITH, and F-STAR                      )
 THERAPEUTICS LIMITED,                               )
                                                     )
                          Defendants.                )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

          Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                       NATURE OF THE ACTION

          1.     On June 29, 2020, Spring Bank Pharmaceuticals, Inc.’s (“Spring Bank” or the

“Company”) Board of Directors (the “Board” or “Individual Defendants”) caused Spring Bank to

enter into a share exchange agreement (the “Agreement”) with F-star Therapeutics Limited (“F-

star”).

          2.     Pursuant to the terms of the Agreement, among other things, Spring Bank will

acquire: (i) the issued capital of F-star; and (ii) each ordinary share of F-star in exchange for shares

of Spring Bank common stock (the “Proposed Transaction”). Upon the closing of the Proposed

Transaction, holders of F-star are expected to own approximately 61.2% of the outstanding capital

stock of Spring Bank.
  Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 2 of 12 PageID #: 2




       3.      On August 28, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”),

which recommends that Spring Bank’s stockholders vote to approve, among other things, the

issuance of stock in connection with the Proposed Transaction.

       4.      As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading. Accordingly, plaintiff alleges herein that defendants violated Sections 14(a) and 20(a)

of the Securities Exchange Act of 1934 (the “1934 Act”) in connection with the Registration

Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Spring Bank common stock.




                                                  2
  Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 3 of 12 PageID #: 3




       9.      Defendant Spring Bank is a Delaware corporation and maintains its principal

executive offices at 35 Parkwood Drive, Suite 210, Hopkinton, Massachusetts 01748. Spring

Bank’s common stock is traded on the NASDAQ Capital Market under the ticker symbol “SBPH.”

       10.     Defendant David Arkowitz is a director of the Company.

       11.     Defendant Todd Brady is a director of the Company.

       12.     Defendant Timothy Clackson is a director of the Company.

       13.     Defendant Martin Driscoll (“Driscoll”) is President, Chief Executive Officer

(“CEO”), and a director of the Company.

       14.     Defendant Kurt M. Eichler is a director of the Company.

       15.     Defendant Pamela Klein is a director of the Company.

       16.     Defendant Scott Smith is Chairman of the Board of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant F-star is a company registered in England and Wales and a party to the

Agreement.

                               CLASS ACTION ALLEGATIONS

       19.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Spring Bank (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       20.     This action is properly maintainable as a class action.

       21.     The Class is so numerous that joinder of all members is impracticable. As of July

28, 2020, there were approximately 17,248,545 shares of Spring Bank common stock issued and




                                                  3
  Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 4 of 12 PageID #: 4




outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        22.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        23.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        24.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        25.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        26.     Spring Bank is a clinical-stage biopharmaceutical company engaged in the

discovery and development of a novel class of therapeutics using its proprietary small molecule

nucleotide platform.




                                                 4
  Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 5 of 12 PageID #: 5




          27.    Spring Bank designs its compounds to selectively target and modulate the activity

of specific proteins implicated in various disease states.

          28.    The Company is developing its STING product portfolio with its lead clinical

product candidate, SB 11285, an intravenously-administered immunotherapeutic agent for the

treatment of selected cancers, its STING antagonist compounds for the treatment of a broad range

of inflammatory diseases, and its STING agonist ADC program for potential oncology

applications.

          29.    On July 29, 2020, the Board caused Spring Bank to enter into the Agreement with

F-star.

          30.    Pursuant to the terms of the Agreement, among other things, Spring Bank will

acquire: (i) the issued capital of F-star; and (ii) each ordinary share of F-star in exchange for shares

of Spring Bank common stock.

          31.    According to the press release announcing the Proposed Transaction:

          Spring Bank Pharmaceuticals, Inc. (Nasdaq: SBPH) (“Spring Bank”), a clinical-
          stage biopharmaceutical company developing novel therapeutics for oncology and
          inflammatory diseases, and F-star Therapeutics, Limited (“F-star”), a privately-
          held clinical-stage biopharmaceutical company focused on transforming the lives
          of patients with cancer through the development of innovative tetravalent bispecific
          (mAb2™) antibodies, today announced that the companies have entered into a
          definitive share exchange agreement pursuant to which Spring Bank will, subject
          to stockholder approval, acquire all of the outstanding share capital of F-star in
          exchange for newly issued shares of Spring Bank in an all-stock transaction. The
          combined company, operating under the name F-star Therapeutics, Inc., will
          advance its immuno-oncology pipeline of multiple tetravalent bispecific antibody
          programs, as well as Spring Bank’s STING (STimulator of INterferon Gene)
          agonist, SB 11285, currently in a Phase 1/2 clinical trial. . . .

          About the Proposed Combination

          Pursuant to the share exchange agreement, Spring Bank will acquire all of the
          outstanding share capital of F-star in exchange for the issuance of newly issued
          shares of Spring Bank common stock upon closing, subject to the satisfaction or
          waiver of customary closing conditions, including the receipt of the required



                                                   5
Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 6 of 12 PageID #: 6




   approval of the Spring Bank stockholders. On a pro forma basis and assuming that
   the proceeds of the concurrent F-star financing will be $25 million, current Spring
   Bank equity holders and F-star equity holders will own approximately 38.8% and
   61.2%, respectively, of the combined company calculated on a fully diluted basis
   using the treasury stock method and, in the case of Spring Bank, excluding out-of-
   the-money options and warrants. The actual ownership allocation will be subject to
   adjustment based on Spring Bank’s net cash balance at the closing of the
   transaction, the actual amount raised in the F-star financing and certain other terms
   set forth in the share exchange agreement. Prior to closing, Spring Bank will seek
   stockholder approval to effect a reverse stock split of its outstanding common stock
   so that the combined company satisfies the continued listing requirements of the
   Nasdaq Capital Market.

   In addition to retaining equity ownership of the combined company, Spring Bank
   stockholders of record as of the close of the combination will have the opportunity
   to obtain potential future value in the form of two CVRs associated with Spring
   Bank’s ongoing Spring Bank SB 11285 IV clinical program and Spring Bank’s
   STING antagonist research platform. Subject to the terms of the first CVR
   agreement for the STING agonist clinical program, if one or more strategic
   transactions are consummated for SB 11285 by the combined company during a
   period that is the longer of one and a half years following the closing of the
   combination or one year after the final database lock of the current SB 11285 IV
   Phase 1a/1b trial, those equity holders of Spring Bank will receive the greater of
   25% of the net proceeds from such transactions or $1.00 per share (on a pre-reverse
   split basis), provided that the aggregate net proceeds are at least approximately
   $18.0 million. Subject to the terms of the second CVR agreement, if a potential
   development agreement is consummated and one or more strategic transactions are
   consummated for the STING antagonist research platform by the combined
   company during the seven (7)-year period following the closing of the combination,
   those equity holders of Spring Bank will receive 80% of the net proceeds from such
   transactions. If Spring Bank enters into a development agreement for the STING
   antagonist research platform in advance of the closing of the proposed combination,
   Spring Bank may include certain proceeds from such transaction in its net cash
   calculation.

   The Spring Bank directors and officers have signed support agreements committing
   them to vote in favor of the transaction. These same parties, as well F-star’s key
   equity holders, directors and officers, have signed lock-up agreements restricting
   transfers of the combined company’s stock (except as to any shares purchased by
   such holders in the financing closing immediately prior to the business
   combination) for 180 days post-closing.

   The transaction has been approved by the boards of directors of both companies
   and the equity holders of F-star, who have signed the share exchange agreement.
   The combined company will be headquartered out of F-star’s existing facilities in
   Cambridge, U.K. and Cambridge, MA. Following closing, which is expected to



                                            6
  Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 7 of 12 PageID #: 7




       occur in late 2020, Spring Bank will be re-named F-star Therapeutics, Inc. and is
       expected to trade on the Nasdaq Capital Market under the ticker symbol “FSTX”.

       Ladenburg Thalmann & Co. Inc. is acting as exclusive financial advisor and
       Lowenstein Sandler is serving as legal counsel to Spring Bank. Mintz Levin and
       Mills & Reeve are serving as legal counsel to F-star.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       32.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       33.     As set forth below, the Registration Statement omits material information.

       34.     First, the Registration Statement omits the Company’s and F-star’s financial

projections.

       35.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       36.     Second, the Registration Statement fails to disclose whether any of the

“confidentiality agreements entered into by Spring Bank prior to the Special Committee’s

engagement of Ladenburg” contained standstill and/or “don’t ask, don’t waive” provisions.

       37.     Third, the Registration Statement omits material information regarding the process

leading up to the execution of the Agreement.

       38.     The Registration Statement fails to disclose the terms and values of the indications

of interest submitted “by early May 2020.”

       39.     The Registration Statement fails to disclose the terms and value of the “proposal

received by Spring Bank from a third party relating to the development of Spring Bank’s STING

antagonist program” on July 9, 2020 (the “Third Party Proposal”).



                                                7
  Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 8 of 12 PageID #: 8




       40.     The Registration Statement fails to disclose whether Spring Bank received any

subsequent communications from the third party regarding the Third Party Proposal.

       41.     The Registration Statement fails to disclose the nature of Individual Defendant

Driscoll’s and F-star CEO Eliot Forster’s discussion regarding the Third Party Proposal that took

place on July 10, 2020.

       42.     The Company’s stockholders are entitled to an accurate description of the process

leading up to the Proposed Transaction.

       43.     Fourth, the Registration Statement fails to disclose whether the Company’s

financial advisor, Ladenburg Thalmann & Co. Inc., performed any financial analyses of the

Company. If so, the Registration Statement must provide a fair summary of those analyses.

       44.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       45.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Spring Bank’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
             Thereunder Against the Individual Defendants and Spring Bank

       46.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       47.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Spring Bank is liable

as the issuer of these statements.




                                                  8
  Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 9 of 12 PageID #: 9




       48.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within Spring Bank, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       49.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       50.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       51.     The Registration Statement is an essential link in causing plaintiff and Spring

Bank’s stockholders to approve the Proposed Transaction.

       52.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       53.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                       Against the Individual Defendants and F-star

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.     The Individual Defendants and F-star acted as controlling persons of Spring Bank

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Spring Bank and participation in and/or awareness of the



                                                  9
 Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 10 of 12 PageID #: 10




Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Spring Bank, including the content and dissemination

of the various statements that plaintiff contends are false and misleading.

       56.     Each of the Individual Defendants and F-star was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Spring Bank, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       58.     F-star also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       59.     By virtue of the foregoing, the Individual Defendants and F-star violated Section

20(a) of the 1934 Act.

       60.     As set forth above, the Individual Defendants and F-star had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a




                                                  10
 Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 11 of 12 PageID #: 11




direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  11
Case 1:20-cv-01198-UNA Document 1 Filed 09/08/20 Page 12 of 12 PageID #: 12




Dated: September 8, 2020               RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Brian D. Long (#4347)
OF COUNSEL:                           Gina M. Serra (#5387)
                                      300 Delaware Avenue, Suite 210
RM LAW, P.C.                          Wilmington, DE 19801
Richard A. Maniskas                   Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300       Facsimile: (302) 654-7530
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     12
